DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 thru 10 have been examined.
Specification
The disclosure is objected to because of the following informalities: On page 1 lines 5 and 6, the specification refers to application number 15/862781.  This section should also include the U.S. Patent Number 10,928,818 to improve the quality of the disclosure.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 9,304,513 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current limitations and the reference limitations are recited using different .  The current input switch equates to the reference instruction unit by a manipulation of a driver.  The current controller equates to the reference determination unit and control unit.  In both, it is determined whether the automated destination has been set, and driving a route when set or stopping when not set.  The current travel continuation intension equates to the reference driver manipulation for traffic, where the driver intends to continue to have the vehicle travel.  The current travel path include both the current travel continuation intension and the reference continued travel on the travel lanes.
Claims 1, 2, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 thru 6 and 8 of U.S. Patent No. 10,928,818 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current limitations and the reference limitations are recited using different but equivalent claim language.  Both recite the input switch, the controller and the emergency button.  In both, it is determined whether the automated destination has been set, and driving a route when set or stopping when not set.  The current travel continuation intension equates to the reference driver inputs.  The current travel path include both the current travel continuation intension and the reference continued travel along the route, current road or a route to stopping.
Allowable Subject Matter
Claims 4, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter over the prior art of record is based on the claim limitations recited in independent claims 1 and 6.  The indicating of allowable subject matter depends upon a terminal disclaimer filed and approved to overcome the double patenting rejections recited above.  The closest prior art is Norris et al Patent Application Publication Number 2007/0198145 A1.  Norris et al disclose systems and methods for switching between autonomous and manual operation of a vehicle. In one embodiment, there is a mechanical control system that receives manual inputs from a mechanical operation member to operate the vehicle in manual mode. There is further an actuator that receives autonomous control signals generated by a controller. When the actuator is engaged, it operates the vehicle in an autonomous mode, and when disengaged, it operates the vehicle in manual mode. In another embodiment, there is an E-Stop system to disengage systems that cause the vehicle to move, such as the engine, while still leaving power in the systems that do not cause the vehicle to move. There is a method for autonomous mode starting of a vehicle, comprising receiving a signal indicating autonomous mode, determining that a parking brake lever is set and the brakes are engaged, disengaging the brakes while maintaining the lever in the set position, and engaging in autonomous mode. There is a safety system with a mechanical bias to suppress moveable systems of the vehicle, comprising a clutch that releases the mechanical bias to permit movement of the moveable system when the clutch is engaged. In another embodiment a system comprises a mechanical linkage with a restoration member that permits control of an operation system of the vehicle by a remote operation member when the restoration member is engaged. There is also an actuator that prohibits control of the operation system by the remote operation member when the actuator is engaged.
Regarding claims 1 and 6, Norris et al, taken either individually or in combination with other prior art, fails to teach or render obvious a driving assistance device and a driving assistance method.  The device includes an input switch to be used to input an instruction for automated driving of a vehicle, and a controller to determine whether or not an automated driving destination has been set.  If the instruction for automated driving of the vehicle has been input by the input switch and the automated driving destination has been set, the controller generates a route of the vehicle to the automated driving destination and controls the vehicle to travel along the route to the automated driving destination. If the instruction for automated driving of the vehicle has been input by the input switch and the automated driving destination has not been set, the controller determines whether or not a driver of the vehicle has a travel continuation intention.  If the driver of the vehicle has the travel continuation intention, the controller generates a route along a current travel path of the vehicle and controls the vehicle to travel along the route along the current travel path of the vehicle.  And if the driver of the vehicle does not have the travel continuation intention, the controller generates a route in order to perform automated stopping and controls the vehicle to travel along the route in order to perform automated stopping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662